No appeal lies from the portion of the order on appeal that denied reargument (CPLR 2221; Stratakis v Ryjov, 66 AD3d 411 [2009]). With respect to renewal, the only purportedly new evidence submitted by plaintiffs was a doctor’s affidavit responsive to the portion of the motion court’s prior order stating that defendants’ medical evidence was unrefuted, and opining that the mold in plaintiffs’ apartment had contributed to the sinusitis and respiratory problems for which he was treating one of the two plaintiffs. Putting aside that this affidavit was inadvertently omitted from plaintiffs’ moving papers and first submitted only in their reply (but cf. Tomaino v 209 E. 84 St. Corp., 68 AD3d 527, 529 [2009]), plaintiffs’ attorney’s bald statement that the doctor’s affidavit was not included in their opposition to the prior motion because “it was not made available *484to [p]laintiffs until this time” does not satisfy plaintiffs’ burden “to show due diligence in attempting to obtain the statement before the submission of the prior motion” (see Taub v Art Students League of NY., 63 AD3d 630, 631 [2009]; CPLR 2221 [e] [3]). Concur—Mazzarelli, J.P, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.